Case: 10-30601 Document: 00511393265 Page: 1 Date Filed: 02/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 24, 2011
                                     No. 10-30601
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ALLEN J. LOCKE,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                        for Middle the District of Louisiana
                              USDC No. 3:04-CR-165-2


Before WIENER, PRADO and OWEN, Circuit Judges.
PER CURIAM:*
       Allen J. Locke appeals the sentence imposed following the revocation of his
supervised release subsequent to his convictions for conspiracy to distribute
cocaine base and distribution of cocaine base. Locke argues that the district
court failed to provide sufficient reasons for his 36-month sentence, which was
outside of the recommended guidelines range. He also argues that his sentence
was unreasonable because he violated his supervised release by using drugs and
alcohol and because the district court relied upon his arrest for state charges

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-30601 Document: 00511393265 Page: 2 Date Filed: 02/24/2011

                                   No. 10-30601

while he was on supervised release to justify imposing the statutory maximum
sentence.
      While Locke objected to the sentence imposed in the district court, he did
not object to the sufficiency of the reasoning provided by the district court for his
sentence or to the district court’s consideration of his arrest on state charges
when determining his sentence. Accordingly, we review those issues for plain
error only. See United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009);
see also Puckett v. United States, 129 S. Ct. 1423, 1429 (2009).
      Contrary to Locke’s assertion, the district court gave adequate reasons for
his sentence, including the need for his sentence to address the seriousness of
his conduct and the danger he posed to the public.              The district court
additionally noted that, despite being given every assistance in complying with
his supervised release conditions, including drug and alcohol treatment, Locke
nevertheless violated those conditions. Moreover, because Locke has not shown
that the district court’s alleged failure to provide more specific reasons for the
sentence or its consideration of his arrest on state charges affected his
substantial rights or the public reputation of the judicial proceedings, he has
failed to show reversible plain error. See Whitelaw, 580 F.3d at 263-65; United
States v. Bradberry, 360 F. App’x 508, 509 (5th Cir. 2009), cert. denied, 130 S. Ct.
2131 (2010).
      Because the 36-month sentence Locke received on revocation was not
greater than what is authorized by statute, it is “thus clearly legal.” United
States v. Pena, 125 F.3d 285, 288 (5th Cir. 1997). Moreover, this court has
“routinely upheld release revocation sentences in excess of the advisory range
but within the statutory maximum” as satisfying both the plainly unreasonable
and unreasonableness standards. United States v. Jones, 182 F. App’x 343, 344
(5th Cir. 2006) (per curiam); see United States v. McKinney, 520 F.3d 425, 428
(5th Cir. 2008). The district court’s judgment is therefore AFFIRMED.



                                         2